•HAWKINS, Judge.
Appellants were convicted in the county court of Harris county, Tex., under a charge of permitting a gaming table and device to be displayed and played in a house under their control, said house being a public place. The punishment assessed was a fine of $100 against each of the appellants.
The appeal was perfected to this court April 8, 1936. Appellants have filed with this court their affidavits advising that neither of them desires to further prosecute such appeal.
Upon their request, the appeal is dismissed.